UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-6149



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MATTHEW TROY JOHNSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, District Judge.
(1:03-cr-00011-CCB; 1:05-cv-01073-CCB)


Submitted:   August 25, 2006             Decided:   September 6, 2006


Before WILKINSON and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Matthew Troy Johnson, Appellant Pro Se. Charles Joseph Peters,
Sr., OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Matthew Troy Johnson seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2255

(2000).     An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).           A prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find    that   the    district      court’s      assessment     of   his

constitutional      claims     is   debatable       or   wrong    and   that   any

dispositive procedural ruling by the district court is likewise

debatable.       See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).            We have independently reviewed the

record    and    conclude   that    Johnson   has    not   made   the   requisite

showing.    Accordingly, we deny Johnson’s motion for a certificate

of appealability and dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                        DISMISSED




                                      - 2 -